ICJ_086_PassageGreatBelt_FIN_DNK_1991-07-29_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING PASSAGE
THROUGH THE GREAT BELT

(FINLAND vy. DENMARK)

ORDER OF 29 JULY 1991

1991

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU PASSAGE PAR LE GRAND-BELT

(FINLANDE c. DANEMARK)

ORDONNANCE DU 29 JUILLET 1991
Official citation :

Passage through the Great Belt (Finland v. Denmark),
Order of 29 July 1991, I.C.J. Reports 1991, p. 41

Mode officiel de citation :

Passage par le Grand-Belt (Finlande c. Danemark),
ordonnance du 29 juillet 1991, C.IJ. Recueil 1991, p. 41

 

Sales number 5 9 6
N° de vente :

 

 

 
29 JULY 1991
ORDER

PASSAGE THROUGH THE GREAT BELT
(FINLAND v. DENMARK)

PASSAGE PAR LE GRAND-BELT
(FINLANDE c. DANEMARK)

29 JUILLET 1991
ORDONNANCE
1991
29 July
General List
No. 86

41

INTERNATIONAL COURT OF JUSTICE
YEAR 1991

29 July 1991

CASE CONCERNING PASSAGE
THROUGH THE GREAT BELT

(FINLAND v. DENMARK)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court, and to
Articles 44 and 45, paragraph 1, of the Rules of Court,

Having regard to the Application by the Republic of Finland filed in the
Registry of the Court on 17 May 1991, instituting proceedings against the
Kingdom of Denmark in respect of a dispute concerning passage through
the Great Belt (Storebælt),

Having regard to the Order of 29 July 1991 by which the Court adjudi-
cated upon a request for the indication of provisional measures presented
by Finland on 23 May 1991, in which Order the Court declared inter alia
that “it is clearly in the interest of both Parties that their respective rights
and obligations be determined definitively as early as possible”, and that
“it is appropriate that the Court, with the co-operation of the Parties,
ensure that the decision on the merits be reached with all possible expedi-
tion”;

Whereas at a meeting between the President and the Agents of the Par-
ties held on 29 July 1991, the Parties agreed on the time-limits set out
below,

Fixes as follows the time-limits for the written proceedings:
42 PASSAGE THROUGH THE GREAT BELT (ORDER 29 VII 91)

30 December 1991 for the Memorial of the Republic of Finland;
1 June 1992 for the Counter-Memorial of the Kingdom of Denmark; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-ninth day of July, one thousand
nine hundred and ninety-one, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Republic of Finland and the Government of the Kingdom of Den-
mark, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
